Henry, J.
This is a proceeding by mandamus to compel Thomas Holladay, State Auditor, to audit the account of petitioners for their services as members of the State Board of Equalization for the year 1876, and to issue to them respectively warrants on the State Treasurer for the amounts. No objection having been made to the joinder of petitioners in this proceeding, we shall not notice that defect in the petition. No appropriation having been made by the last General Assembly for payment of the members of the State Board of Equalization for services in the year 1876, and that made by the preceding General Assembly for that purpose having been exhausted, the Auditor is not authorized to draw warrants on the Treasury in their favor. And this being the specific relief sought by petitioners, the peremptory writ will be refused. The State ex rel. Missouri State Board of Agriculture v. Holladay, State Auditor, 64 Mo. 526. We are not at liberty to grant any relief but that asked, and as that is refused it would be improper to consider the question of the right of the members of that board to the’ compensation for their services allowed by law to the persons consituting the board prior to the adoption of the new constitution in 1875. Peremptory writ refused.
All concur, except Norton, J., not sitting.
Eeeused.